UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15 (d) of t he Securities Exchange Act of 1934 August 2 2 , 201 4 Date of Report (Date of earliest event reported) ADVANCED PHOTONIX, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-11056 (Commission File Number) 33-0325826 (IRS Employer Identification No.) 2925 Boardwalk, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (734) 864-5600 (Registrant's telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. (a)-(b) On August 22, 2014, Advanced Photonix, Inc. (the Company ) held its 2014 Annual Meeting of Stockholders (the 4 Annual Meeting ), where the Company’s stockholders voted on the following four proposals: 1. Elect the seven directors nominated as directors by the Board of Directors (the Board ) to hold office until the next Annual Meeting of Stockholders or until their respective successors are duly elected and qualified (
